DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2020 has been entered.
 
Status of Claims
This Office Action is in response to the Response dated December 24, 2020. Claims 1-26 and 47-50 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated December 24, 2020, Examiner withdraws the prior art rejections.

Response to Arguments
Applicant’s arguments with respect to all of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-17, 22-26, and 47-50 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. No. 2017/0200320 (hereinafter, “Tomer”; previously of record) in view of Pat. No. 10,042,359 (hereinafter, “Konrardy”).

Regarding claim 1, Tomer discloses a method performed by a source vehicle for assisting in parking of the source vehicle (see at least [0009]), the method comprising: 
sending a park assist request, wherein the park assist request comprises a request for a parking space [at an electric charging station] and a credit offer to provide an incentive to a target vehicle that is autonomous and that is parked at the parking space [at the electronic charging station] to relocate itself within a parking area to provide the parking space [at the electronic charging station] increase space available for the source vehicle to park (see at least [0009], [0072], and [0094]; the arriving client (i.e., the source vehicle) sends a request to the departing client (i.e., the target vehicle) which may contain a credit offer), wherein the incentive is a pre-set parameter  (see at least [0118]; the credit may be a pre-set credit based on such things as parking area, parking time limit, and/or time of day, for example); 
receiving a park assist response directing the source vehicle to the parking space [at the electronic charging station] that is available after the target vehicle autonomously relocates itself within the parking area to provide the parking space [at the electronic charging station] to the source vehicle to park in response to the credit offer (see at least [0053]; instructions for driving to the parking space are sent to the arriving client (i.e., the source vehicle) in response to the credit offer); and 
autonomously moving the source vehicle into the parking space [at the electronic charging station] after the target vehicle has moved (see at least [0002], [0055], [0072], and the application generally; the departing vehicle (i.e., target vehicle) departs and the arriving vehicle (i.e., source vehicle) parks).
However, Tomer does not explicitly teach that the parking space is an electronic charging station parking space. Konrardy, in the same field of endeavor teaches autonomous parking in which the parking space may include an electronic charging station; see at least Konrardy at Col. 4, Ln. 30-36 and the application generally. One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Tomer with the teachings of Konrardy in order to assist in recharging the vehicle; see at least Konrardy at Col. 4, Ln. 30-36. 

Regarding claim 2, Tomer discloses and Konrardy teaches all of the limitations of claim 1. Additionally, Tomer discloses wherein the park assist request is sent directly to the target vehicle and the park assist response is received directly from the target vehicle (see at least [0009] and [0053]; the park assist request is sent to the target vehicle and a response is received from the target vehicle).

Regarding claim 3, Tomer discloses and Konrardy teaches all of the limitations of claim 1. Additionally, Tomer discloses wherein the park assist request is sent to a parking control server and the park assist response is received from the parking control server (see at least [0053]; the server transfers communications between arriving vehicle (i.e., source vehicle) and departing vehicles (i.e., target vehicles)).

Regarding claim 4, Tomer discloses and Konrardy teaches all of the limitations of claim 1. Additionally, Tomer discloses wherein the park assist response includes an identifier for the target vehicle (see at least [0104]; a vehicle identifier, such as a license plate, of the departing vehicle (i.e., the target vehicle) is transferred to the arriving vehicle (i.e., the source vehicle)), the method further comprising: sending a negotiation request to the target vehicle with the credit offer for the target vehicle (see at least [0093]; arriving vehicles may send bids (i.e., credit offers) to the departing vehicle (i.e., source vehicle) as a means of requesting to negotiate with the departing vehicle (i.e., source vehicle)); and receiving a negotiation response from the target vehicle with an acceptance of the credit offer (see at least [0093]; the reward (i.e., credit offer) may be decided by the user of the departing vehicle), wherein the target vehicle autonomously moves after accepting the credit offer (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs).

Regarding claim 9, Tomer discloses and Konrardy teaches all of the limitations of claim 3. Additionally, Tomer discloses the parking control server negotiating with the target vehicle and receiving an acceptance of the credit offer from the target vehicle (see at least [0093]; the arriving vehicle negotiates with the target vehicle via the server).

Regarding claim 10, Tomer discloses and Konrardy teaches all of the limitations of claim 9. Additionally, Tomer discloses wherein the parking control server receiving the acceptance of the credit offer from the target vehicle before sending the park assist response to the source vehicle (see at least [0053] and [0093]; the reward (i.e., credit offer) may be decided by (i.e., accepted by) the user of the departing vehicle, and then a response is sent including directions, and instructions for driving to the parking space are sent to the arriving client (i.e., the source vehicle) in response to the credit offer)).

Regarding claim 11, Tomer discloses and Konrardy teaches all of the limitations of claim 1. Additionally, Tomer discloses wherein the park assist request further comprises at least one of a vehicle identification, size, type, priority, time to exit, park time, or a combination thereof (see at least [0104]; a vehicle identifier, such as a license plate, of the departing vehicle (i.e., the target vehicle) is transferred to the arriving vehicle (i.e., the source vehicle)).

Regarding claim 12, Tomer discloses and Konrardy teaches all of the limitations of claim 3. Additionally, Tomer discloses further comprising sending a park assist confirmation to the parking control server, the park assist confirmation confirming that the source vehicle has parked at the space and comprising information related to space around the source vehicle (see at least [0107]-[0109]; the confirmation is sent to the server, and the park assist may indicate to the vehicle that has parked information about surrounding attractions and other relevant information).

Regarding claim 13, Tomer discloses and Konrardy teaches all of the limitations of claim 12. Additionally, Tomer discloses wherein the park assist confirmation further comprises a desired credit to provide an incentive for the source vehicle to move to provide space for an incoming vehicle to park (see at least [0053] and [0093]; the reward (i.e., credit offer) may be decided by (i.e., accepted by) the user of the departing vehicle, and then a response is sent including directions, and instructions for driving to the parking space are sent to the arriving client (i.e., the source vehicle) in response to the credit offer). This offer is equivalent to providing a desired credit to the source vehicle which becomes the departing vehicle once it is parked. The credit is provided in exchange for the new departing vehicle to depart from the position in order for the new incoming vehicle to park).

Regarding claim 14, Tomer discloses a source vehicle capable of engaging in a parking assist session (see at least [0009]), the source vehicle comprising: 
a wireless transceiver configured to wirelessly communicate with entities in a wireless network (see at least [0078]; the client terminal, which can be the vehicle, is used to communicate with the server and other vehicles in a wireless network); 
sensors for receiving data used for parking assistance (see at least [0074]; sensors are used to assist in locating the vehicle); and 
at least one processor coupled to the wireless transceiver and the sensors and configured to (see at least [0063]): 
send a park assist request via the wireless transceiver (see at least [0080]), wherein the park assist request comprises a request for a parking space [at an electronic charging station] and a credit offer to provide an incentive to a target vehicle that is autonomous and that is parked at the parking space [at the electronic charging station] to relocate itself within a parking area for the source vehicle to park (see at least [0009], [0072], and [0094]; the arriving client (i.e., the source vehicle) sends a , wherein the incentive is a pre-set parameter (see at least [0118]; the credit may be a pre-set credit based on such things as parking area, parking time limit, and/or time of day, for example); 
receive a park assist response via the wireless transceiver directing the source vehicle to the parking space [at the electronic charging station] that is available after the target vehicle autonomously relocates itself within the parking area to provide space [at the electronic charging station] to the source vehicle to park in response to the credit offer (see at least [0053]; instructions for driving to the parking space are sent to the arriving client (i.e., the source vehicle) in response to the credit offer); and 
autonomously move the source vehicle, based at least in part on signals from the sensors, into the parking space [at the electronic charging station] after the target vehicle has moved (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs).
However, Tomer does not explicitly teach that the parking space is an electronic charging station parking space. Konrardy, in the same field of endeavor teaches autonomous parking in which the parking space may include an electronic charging station; see at least Konrardy at Col. 4, Ln. 30-36 and the application generally. One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Tomer with the teachings of Konrardy in order to assist in recharging the vehicle; see at least Konrardy at Col. 4, Ln. 30-36. 

Regarding claim 15, Tomer discloses and Konrardy teaches all of the limitations of claim wherein the park assist request is sent directly to the target vehicle and the park assist response is received directly from the target vehicle (see at least [0009] and [0053]; the park assist request is sent to the target vehicle and a response is received from the target vehicle).

Regarding claim 16, Tomer discloses and Konrardy teaches all of the limitations of claim 14. Additionally, Tomer discloses wherein the park assist request is sent to a parking control server and the park assist response is received from the parking control server (see at least [0053]; the server transfers communications between arriving vehicle (i.e., source vehicle) and departing vehicles (i.e., target vehicles)).

Regarding claim 17, Tomer discloses and Konrardy teaches all of the limitations of claim 14. Additionally, Tomer discloses wherein the park assist response includes an identifier for the target vehicle (see at least [0104]; a vehicle identifier, such as a license plate, of the departing vehicle (i.e., the target vehicle) is transferred to the arriving vehicle (i.e., the source vehicle)), wherein the at least one processor is further configured to: send, via the wireless transceiver, a negotiation request to the target vehicle with the credit offer for the target vehicle (see at least [0093]; arriving vehicles may send bids (i.e., credit offers) to the departing vehicle (i.e., source vehicle) as a means of requesting to negotiate with the departing vehicle (i.e., source vehicle)); and receive, via the wireless transceiver, a negotiation response from the target vehicle with an acceptance of the credit offer  (see at least [0093]; the reward (i.e., credit offer) may be decided by the user of the departing vehicle), wherein the target vehicle autonomously moves after accepting the credit offer (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs).

Regarding claim 22, Tomer discloses and Konrardy teaches all of the limitations of claim 16. Additionally, Tomer discloses wherein the parking control server negotiates with the target vehicle and receives an acceptance of the credit offer from the target vehicle ().

Regarding claim 23, Tomer discloses and Konrardy teaches all of the limitations of claim 22. Additionally, Tomer discloses wherein the parking control server receives the acceptance of the credit offer from the target vehicle before sending the park assist response to the source vehicle (see at least [0053] and [0093]; the reward (i.e., credit offer) may be decided by (i.e., accepted by) the user of the departing vehicle, and then a response is sent including directions, and instructions for driving to the parking space are sent to the arriving client (i.e., the source vehicle) in response to the credit offer)).

Regarding claim 24, Tomer discloses and Konrardy teaches all of the limitations of claim 14. Additionally, Tomer discloses wherein the park assist request further comprises at least one of a vehicle identification, size, type, priority, time to exit, park time, or a combination thereof (see at least [0104]; a vehicle identifier, such as a license plate, of the departing vehicle (i.e., the target vehicle) is transferred to the arriving vehicle (i.e., the source vehicle)). 

Regarding claim 25, Tomer discloses and Konrardy teaches all of the limitations of claim 16. wherein the at least one processor is further configured to send a park assist confirmation to the parking control server, the park assist confirmation confirming that the source vehicle has parked at the space and comprising information related to space around the source vehicle (see at least [0107]-[0109]; the confirmation is sent to the server, and the park assist may indicate to the vehicle that has parked information about surrounding attractions and other relevant information).

Regarding claim 26, Tomer discloses and Konrardy teaches all of the limitations of claim 25. Additionally, Tomer discloses wherein the park assist confirmation further comprises a desired credit to provide an incentive for the source vehicle to move to provide space for an incoming vehicle to park (see at least [0053] and [0093]; the reward (i.e., credit offer) may be decided by (i.e., accepted by) the user of the departing vehicle, and then a response is sent including directions, and instructions for driving to the parking space are sent to the arriving client (i.e., the source vehicle) in response to the credit offer). This offer is equivalent to providing a desired credit to the source vehicle which becomes the departing vehicle once it is parked. The credit is provided in exchange for the new departing vehicle to depart from the position in order for the new incoming vehicle to park).

Regarding claim 47, Tomer discloses a source vehicle capable of engaging in a parking assist session (see at least [0009]), the source vehicle comprising: 
means for sending a park assist request, wherein the park assist request comprises a request for a parking space [at an electric charging station] and credit offer to provide an incentive to a target vehicle that is autonomous and that is parked at the parking space [at the electronic charging station] to relocate itself within a parking area to provide the parking space at the electronic charging station for the source vehicle to park (see at least [0009], [0072], and [0094]; the arriving client (i.e., the source vehicle) sends a request to the departing client (i.e., the target vehicle) which may contain a credit offer), wherein the incentive is a pre-set parameter (see at least [0118]; the credit may be a pre-set credit based on such things as parking area, parking time limit, and/or time of day, for example); 
means for receiving a park assist response directing the source vehicle to the parking space [at the electronic charging station] that is available after the target vehicle autonomously relocates itself within the parking area to provide the parking space [at the electronic charging station] to the source vehicle to park in response to the credit offer (see at least [0053]; instructions for driving to the parking space are sent to the arriving client (i.e., the source vehicle) in response to the credit offer); and 
means for autonomously moving the source vehicle into the parking space [at the electronic charging station] after the target vehicle has moved (see at least [0002], [0055], [0072], and the application generally; the departing vehicle (i.e., target vehicle) departs and the arriving vehicle (i.e., source vehicle) parks).
However, Tomer does not explicitly teach that the parking space is an electronic charging station parking space. Konrardy, in the same field of endeavor teaches autonomous parking in which the parking space may include an electronic charging station; see at least Konrardy at Col. 4, Ln. 30-36 and the application generally. One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Tomer with the teachings of Konrardy in order to assist in recharging the vehicle; see at least Konrardy at Col. 4, Ln. 30-36. 

Regarding claim 48, Tomer discloses a non-transitory storage medium including program code stored thereon, the program code is operable to cause at least one processor in a source vehicle to support a parking assist session (see at least [0009]), the method comprising:
program code to send a park assist request, wherein the park assist request comprises a request for a parking space [at an electric charging station] and a credit offer to provide an incentive to a target vehicle that is autonomous and that is parked at the parking space [at the electronic charging station] to relocate itself within a parking area to provide the parking space [at the electronic charging station] for the source vehicle to park (see at least [0009], [0072], and [0094]; the arriving client (i.e., the source vehicle) sends a request to the departing client (i.e., the target vehicle) which may contain a credit offer), wherein the incentive is a pre-set parameter (see at least [0118]; the credit may be a pre-set credit based on such things as parking area, parking time limit, and/or time of day, for example); 
program code to receive a park assist response directing the source vehicle to the parking space [at the electronic charging station] that is available after the target vehicle autonomously relocates itself within the parking area to provide the parking space [at the electronic charging station] to the source vehicle to park in response to the credit offer (see at least [0053]; instructions for driving to the parking space are sent to the arriving client (i.e., the source vehicle) in response to the credit offer); and 
program code to autonomously move the source vehicle into the parking space [at the electronic charging station] after the target vehicle has moved (see at least [0002], [0055], [0072], and the application generally; the departing vehicle (i.e., target vehicle) departs and the arriving vehicle (i.e., source vehicle) parks).
However, Tomer does not explicitly teach that the parking space is an electronic charging station parking space. Konrardy, in the same field of endeavor teaches autonomous parking in which the parking space may include an electronic charging station; see at least Konrardy at Col. 4, Ln. 30-36 and the application generally. One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Tomer with the teachings of Konrardy in order to assist in recharging the vehicle; see at least Konrardy at Col. 4, Ln. 30-36. 

Regarding claim 49, Tomer discloses and Konrardy teaches all of the limitations of claim 1. Additionally, Tomer discloses turning on a camera to record autonomously moving the source vehicle into the parking space (see at least [0072] and [0104]; the camera may be turned on to capture the departing and or arriving vehicle which may happen autonomously).

Regarding claim 50, Tomer discloses and Konrardy teaches all of the limitations of claim 1. Additionally, Tomer discloses wherein the at least one processor is configured to turn on the camera to record autonomously moving the source vehicle into the parking space (see at least [0072] and [0104]; the camera may be turned on to capture the departing and or arriving vehicle which may happen autonomously).

Claims 5-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tomer.

Regarding claim 5, Tomer discloses and Konrardy teaches all of the limitations of claim 1. Additionally, Tomer discloses wherein the target vehicle is one of multiple target vehicles, and wherein the park assist response includes an identifier for multiple target vehicles (see at least [0112]; multiple departing vehicles (i.e., target vehicle) are presented to the arriving vehicle (i.e., source vehicle)), the method further comprising: sending negotiation requests to each of the multiple target vehicles with the credit offer for the target vehicle (see at least [0093]; a departing vehicle (i.e., target vehicle) receives a request with a credit offer for the departing vehicle (i.e., target vehicle). Merely multiplying the number of vehicles receiving the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)); and receiving a negotiation response from the multiple target vehicles in which at least one target vehicle in the multiple target vehicles accepts the credit offer (see at least [0093]; the departing vehicle (i.e., source vehicle) may accept the credit offer. Merely multiplying the number of vehicles responding to the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A) wherein the at least one target vehicle in the multiple target vehicles autonomously moves after accepting the credit offer (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs).

Regarding claim 6, Tomer discloses and Konrardy teaches all of the limitations of claim 5. Additionally, Tomer teaches wherein a plurality of target vehicles in the multiple target vehicles accept the credit offer (see at least [0093]; the departing vehicle (i.e., source vehicle) may accept the credit offer. Merely multiplying the number of vehicles responding to the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)), wherein the plurality of target vehicles autonomously move themselves within the parking area after accepting the credit offer to increase the space for the source vehicle to park (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs. Merely multiplying the number of vehicles moving does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)).

Regarding claim 7, Tomer discloses and Konrardy teaches all of the limitations of claim 5. Additionally, Tomer teaches wherein sending the negotiation requests to each of the multiple target vehicles comprises: sending a first negotiation request to a first target vehicle (see at least [0093]; a departing vehicle (i.e., target vehicle) receives a request with a credit offer for the departing vehicle (i.e., target vehicle). Merely multiplying the number of vehicles receiving the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)); receiving a first negotiation response from the first target vehicle with a rejection of the credit offer (see at least [0093]; bidding on a space requires a back-and-forth between a buyer and seller with offer rejections until an agreement is made); sending a second negotiation request to a second target vehicle after receiving the first negotiation response (see at least [0093]; a departing vehicle (i.e., target vehicle) receives a request with a credit offer for the departing vehicle (i.e., target vehicle). Merely multiplying the number of vehicles receiving the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)); and receiving a second negotiation response from the second target vehicle with the acceptance of the credit offer park (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs. Merely multiplying the number of vehicles moving does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)).

Regarding claim 8, Tomer discloses and Konrardy teaches all of the limitations of claim 5. Additionally, Tomer teaches wherein sending the negotiation requests to each of the multiple target vehicles comprises sending the negotiation requests to each target vehicle in the multiple target vehicles before receiving a negotiation response from any of the target vehicles (see at least [0093]; the departing vehicle (i.e., source vehicle) may accept the credit offer. Merely multiplying the number of vehicles responding to the request does not make this see at least MPEP Sec. III(A))

Regarding claim 18, Tomer discloses and Konrardy teaches all of the limitations of claim 14. Additionally, Tomer teaches wherein the park assist response includes an identifier for multiple target vehicles including the target vehicle  (see at least [0112]; multiple departing vehicles (i.e., target vehicle) are presented to the arriving vehicle (i.e., source vehicle)), wherein the at least one processor is further configured to: send, via the wireless transceiver, negotiation requests to each of the multiple target vehicles with the credit offer for the target vehicle (see at least [0093]; arriving vehicles may send bids (i.e., credit offers) to the departing vehicle (i.e., source vehicle) as a means of requesting to negotiate with the departing vehicle (i.e., source vehicle)); and receive, via the wireless transceiver, a negotiation response from the multiple target vehicles in which at least one target vehicle in the multiple target vehicles accepts the credit offer (see at least [0093]; the departing vehicle (i.e., source vehicle) may accept the credit offer. Merely multiplying the number of vehicles responding to the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)), wherein the at least one target vehicle in the multiple target vehicles autonomously moves after accepting the credit offer (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs. Merely multiplying the number of vehicles moving does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)).

Regarding claim 19, Tomer discloses and Konrardy teaches all of the limitations of claim 18. Additionally, Tomer teaches wherein a plurality of target vehicles in the multiple target vehicles accept the credit offer (see at least [0093]; the departing vehicle (i.e., source vehicle) may accept the credit offer. Merely multiplying the number of vehicles responding to the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)), wherein the plurality of target vehicles autonomously move themselves within the parking area after accepting the credit offer to increase space available for the source vehicle to park (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs. Merely multiplying the number of vehicles moving does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)).

Regarding claim 20, Tomer discloses and Konrardy teaches all of the limitations of claim 18. Additionally, Tomer teaches wherein the at least one processor is configured to send the negotiation requests to each of the multiple target vehicles by being configured to: send, via the wireless transceiver (see at least [0060]; the wireless network inherently has wireless transceivers), a first negotiation request to a first target vehicle (see at least [0093]; arriving vehicles may send bids (i.e., credit offers) to the departing vehicle (i.e., source vehicle) as a means of requesting to negotiate with the departing vehicle (i.e., source vehicle); receive, via the wireless transceiver, a first negotiation response from the first target vehicle with a rejection of the credit offer send, via the wireless transceiver (see at least [0093]; a departing vehicle (i.e., target vehicle) receives a request with a credit offer for the departing vehicle (i.e., target vehicle). Merely multiplying the number of vehicles receiving the request does not make this limitation see at least MPEP Sec. III(A)), a second negotiation request to a second target vehicle after receiving the first negotiation response (see at least [0093]; a departing vehicle (i.e., target vehicle) receives a request with a credit offer for the departing vehicle (i.e., target vehicle). Merely multiplying the number of vehicles receiving the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)); and receive, via the wireless transceiver, a second negotiation response from the second target vehicle with the acceptance of the credit offer (see at least [0041] and [0093]; after the bid (i.e., credit offer) is accepted by the departing vehicle (i.e., source vehicle), the departing vehicle (i.e., source vehicle) departs. Merely multiplying the number of vehicles moving does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)).

Regarding claim 21, Tomer discloses and Konrardy teaches all of the limitations of claim 18. Additionally, Tomer teaches wherein the at least one processor is configured to send the negotiation requests to each of the multiple target vehicles by being configured to send the negotiation requests to the each target vehicle in the multiple target vehicles before receiving a negotiation response from any of the target vehicles (see at least [0093]; the departing vehicle (i.e., source vehicle) may accept the credit offer. Merely multiplying the number of vehicles responding to the request does not make this limitation non-obvious over the prior art, as it yields predictable results; see at least MPEP Sec. III(A)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663